Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 1 of 8 - Page ID#: 3157



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON

  CIVIL ACTION NO.: 2:17-cv-49 (WOB-CJS)


  ALLSTATE INSURANCE COMPANY                                   PLAINTIFF


  v.                    MEMORANDUM OPINION AND ORDER


  CHRISTA RUBER HAMM, ET AL.                                   DEFENDANTS


          This matter is before the Court on defendants’ Proposed

  Judgment (Doc. 134) and Bill of Costs (Doc. 135), plaintiff’s

  objections thereto (Doc. 136), and defendants’ response (Doc.

  138).    The Court has reviewed this matter and concludes that oral

  argument is not necessary.

                              Procedural Background

          On March 23, 2020, this Court entered a Memorandum Opinion

  and Order granting summary judgment in defendants’ favor in nearly

  all material respects.        (Doc. 133).

          Specifically, the Court held that: (1) defendants Hamm and

  Worthington were entitled to summary judgment on Allstate’s claims

  that    they   breached     their   contracts   for   non-solicitation     and

  confidentiality;      (2)    defendant   Hamm   was   entitled    to   summary

  judgment in her favor on her counterclaim against Allstate for

  breach of contract based upon Allstate’s failure to pay Hamm the
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 2 of 8 - Page ID#: 3158



  entire amount owed her under the termination payment provision

  (TPP) of their agreement1; (3) Allstate was entitled to summary

  judgment on Hamm’s counterclaim for breach of the implied covenant

  of good faith and fair dealing; and (4) defendants were entitled

  to summary judgment on Allstate’s remaining claims for violation

  of   trade    secret   statutes,    tortious      interference,   and    unfair

  competition.

        The Court ordered that defendant Hamm submit a proposed

  judgment and permitted plaintiff to file any objections thereto.

  (Id. at 32).

        The proposed judgment and defendants’ bill of costs are now

  before the Court, along with Allstate’s objections.

                                        Analysis

        A. Prejudgment Interest

        The Court first notes that Allstate does not dispute that

  Hamm is entitled to recover the balance of the TPP payments in the

  amount   of   $112,013.44     as   damages   on    her   breach   of   contract

  counterclaim.     (Doc. 136-1 at 3).

        Allstate asserts, however, that prejudgment interest on that

  sum is improper because those damages are not “liquidated” under




  1 The Court held that defendants Worthington and WIG could not
  maintain this counterclaim, however, because they were not parties
  to the contract containing the TPP provision.     (Doc. 133 at 20
  n.11).

                                         2
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 3 of 8 - Page ID#: 3159



  Kentucky law and damages in the case were “hotly contested.”                 This

  argument is not well taken.

        “The longstanding rule in [Kentucky] is that prejudgment

  interest is awarded as a matter of right on a liquidated demand,

  and is a matter within the discretion of the trial court or jury

  on unliquidated demands.” State Farm Auto. Ins. v. Norcold, Inc.,

  143   F.   Supp.3d   586,    589   (E.D.   Ky.   2015)   (quoting   3D   Enter.

  Contracting Corp. v. Louisville and Jefferson Cty. Metro. Sewer

  Dist., 174 S.W.3d 440, 450 (Ky. 2005)).

        “Liquidated claims are ‘of such a nature that the amount is

  capable of ascertainment by mere computation, can be established

  with reasonable certainty, can be ascertained in accordance with

  fixed rules of evidence and known standards or value, or can be

  determined by reference to well-established market values.’” Id.

        Determination     of   the   amount   Allstate     owes   Hamm   for     the

  remaining TPP payments is a matter of “mere computation.”                Id.    It

  has never been disputed that the total amount Allstate owed Hamm

  under the TPP was $244,392.83, and that it previously paid her

  $132,379.39.     Simple subtraction yields a balance of $112,013.44.

  It does not get much more “liquidated” than that.

        And, the fact that Allstate denied liability for Hamm’s breach

  of contract counterclaim, even if in good faith, does not affect

  the propriety of awarding prejudgment interest.             See Norcold, 143

  F.Supp.3d at 590 (“Therefore, it appears that the great weight of

                                         3
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 4 of 8 - Page ID#: 3160



  authority, and long-standing precedent from Kentucky's highest

  court, teaches that a denial of liability will not affect the right

  to prejudgment interest on a liquidated claim.”).

        The only damages which were contested were the alleged damages

  flowing from Allstate’s unsuccessful breach of contract claim

  against Hamm and Worthington for their alleged solicitation of

  customers and use of confidential information.                  But that is

  entirely separate from the measure of damages on Hamm’s breach of

  contract counterclaim based on the TPP payments.

        The Court thus concludes that an award of prejudgment interest

  at the statutory rate of 6% on Hamm’s damage award is proper.                 See

  KRS 360.040.

        B. “Prevailing Party” Under Rule 54

        Allstate     next    asserts     that    defendants     cannot        claim

  “prevailing party” status under Fed. R. Civ. P. 54(d), which allows

  for an award of costs.

        Under Federal Rule of Civil Procedure 54(d)(1), “[u]nless a

  federal statute, these rules, or a court order provides otherwise,

  costs-other      than   attorney's    fees-should     be    allowed    to    the

  prevailing party.” Fed. R. Civ. P. 54(d)(1). Rule 54(d)(1) “creates

  a presumption in favor of awarding costs. Knology, Inc. v. Insight

  Commc'ns Co., 460 F.3d 722, 726 (6th Cir.2006) (quoting Singleton

  v. Smith, 241 F.3d 534, 539 (6th Cir.2001)).




                                         4
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 5 of 8 - Page ID#: 3161



        In Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of

  Health and Human Res., 532 U.S. 598, 603 (2001), the Supreme Court

  held that a plaintiff is a “prevailing party” when he receives “at

  least some relief on the merits of his claim,” even nominal

  damages. The Buckhannon court also decided that for a party to be

  “prevailing” there must be a “judicially sanctioned change in the

  legal relationship of the parties.” Id. at 605.

        Allstate    argues   that    defendants   are   not   the    “prevailing

  parties” because the Court awarded Allstate summary judgment on

  defendant    Worthington     and   WIG’s    counterclaim     for    breach   of

  contract, as well as on Hamm’s counterclaim for breach of the

  covenant of good faith and fair dealing.

        Allstate elevates form over substance.           Defendants prevailed

  in every material respect: defendants obtained summary judgment on

  Allstate’s claims that they breached their non-solicitation and

  confidential information contracts, as well as on Allstate’s claim

  for tortious interference, misuse of trade secrets, and unfair

  competition.      The fact that Allstate obtained summary judgment

  against Worthington and WIG was simply because they were not

  signatories to the contract in question; in short, a paper victory.

        Hamm, in turn, not only successfully defended against all

  claims asserted against her, but she also prevailed on the most

  important part of the case: her entitlement to the remaining TPP

  payments that Allstate had withheld.         Summary judgment against her

                                         5
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 6 of 8 - Page ID#: 3162



  on the alternative theory of breach of the covenant of good faith

  and fair dealing detracted nothing from her success on her breach

  of contract counterclaim.

        Defendants, thus, received not just some of the relief they

  sought, but essentially all the relief they sought, and it came as

  a   result    of   a    judicial      ruling         that    altered    their      legal

  relationship.

        Defendants       are    thus,    unquestionably,            the     “prevailing

  parties,” and an award of costs under Rule 54 is warranted.

        The Court also concludes that the bill of costs submitted by

  defendants is reasonable and recoverable under 28 U.S.C. § 1920.

  Allstate’s    argument       that   these     costs     should    be    “apportioned”

  according to the claims on which defendants prevailed is unavailing

  because, as the Court has noted, defendants prevailed in all

  material     respects   and    obtained       the     full   relief     they    sought.

  Further,     the   costs     sought   are      relatively        modest    given     the

  protracted nature of this litigation.

        Finally,     Allstate     asserts       that    the    proposed     judgment    is

  “materially misleading” because it recites that summary judgment

  was entered in defendants’ favor but does not mention that Allstate

  was successful in two respects: that Worthington and WIB did not

  succeed on the breach of contract counterclaim, and Hamm did not

  succeed on her counterclaim for breach of the implied covenant of




                                            6
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 7 of 8 - Page ID#: 3163



  good faith and fair dealing.         The Court will include such points

  in the judgment that will enter concurrently herewith.

        C. Post-Judgment Interest

        As a final matter, the Court notes that the parties have not

  correctly identified the source of post-judgment interest.

        Although pre-judgment interest is governed by state law,

  post-judgment interest on judgments obtained in federal court is

  governed by 28 U.S.C. § 1961, which provides that “[s]uch interest

  shall be calculated from the date of the entry of the judgment, at

  a rate equal to the weekly average 1-year constant maturity

  Treasury yield, as published by the Board of Governors of the

  Federal Reserve System, for the calendar week preceding the date

  of the judgment.”      28 U.S.C. § 1961(a).

        Thus, the appropriate post-judgment interest rate on Hamm’s

  judgment is not the 6% included in the parties’ proposed judgments,

  but rather 0.16%, the above rate for the week ending May 22, 2020.

  See        http://jnet.ao.dcn/financial-management/accounting/post-

  judgment-interest-rates.

        Therefore, having reviewed this matter, and the Court being

  advised,

        IT IS ORDERED that: (1) a judgment in accord with the above

  analysis shall enter concurrently herewith; and (2) defendants’

  bill of costs (Doc. 135) be, and is hereby, GRANTED.



                                         7
Case: 2:17-cv-00049-WOB-CJS Doc #: 139 Filed: 05/27/20 Page: 8 of 8 - Page ID#: 3164



        This 27th day of May 2020.




                                         8
